—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered June 1, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed. Judgment, same court and Justice, rendered June 1, 1994, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a concurrent term of 4V2 to 9 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There was ample evidence of defendant’s participation in the sale, and we see no reason to disturb the jury’s credibility determinations. Defendant failed to preserve his current challenges to the prosecutor’s summation comments and we decline to review these claims in the interest of justice. Were we to review them, we would find that the challenged remarks were proper responses to the defense summation (People v Galloway, 54 NY2d 396, 401).
Concur — Ellerin, J. P., Nardelli, Williams and Mazzarelli, JJ.